This is an application for leave to appeal from refusal of a writ of habeas corpus. Jackson v. Warden, 190 Md. 717,60 A.2d 179.
Petitioner is imprisoned under sentence of six months for carrying a concealed deadly weapon, a pistol. He alleges that the pistol at the time had no barrel or magazine or cartridges and could not be used as a deadly weapon. The question of the sufficiency of the evidence cannot be retried on habeas corpus.Bernard v. Warden of Maryland House of Correction, 187 Md. 273,49 A.2d 737; Copeland v. Wright, 188 Md. 666, 53 A.2d 553.
Application denied, without costs.